DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-13, 15-18, 20, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0262865 to Lepp et al.

Regarding claim 1:
Lepp discloses a method for wireless communication by a user equipment (UE), comprising:
identifying a wake up time period corresponding to a wake up cycle (see paragraphs 0134-0138, for example; the beacons 632 are transmitted with a frequency (such as once per ;
transmitting a message that comprises an identifier of the UE within a first resource pool during a first portion of the wake up time period based at least in part on the wake up cycle (disclosed throughout; see beacon 632 of Figure 6 and paragraphs 0134-0138, for example, which disclose that the beacon (message) is transmitted in a first portion of the wake up time period; further, the beacon clearly includes an identifier of the UE as indicated in paragraph 0138, which indicates that some or all of the content of a safety radio frame is included; one example of the contents of a safety radio frame is included in Table 3 on page 6, which indicates a “Station ID/Temporary ID”; see also the station ID in the CAM in Figure 2); and
monitoring for a paging signal from a vehicle UE during a paging occasion of the wake up time period based at least in part on transmitting the message (see paragraphs 0148-0149 and beacon 650 of Figure 6, for example; the UE 610 receives the beacon 650 after transmitting the beacon 632 and thus clearly monitors for the beacon 650 (interpreted as a paging signal)).

Regarding claim 13:
Lepp discloses a method for wireless communication by a vehicle user equipment (UE) (as noted in paragraph 0132, transceiver 620 may be mounted within a vehicle), comprising:
identifying a wake up configuration for a wake up time period (see paragraphs 0134-0138, for example; the beacons 632 are transmitted with a frequency (such as once per second as indicated in paragraph 0135); this is a wake up time period, as indicated in paragraph 0141, which notes that the BLE radio wakes up for transmission/reception actions; the transceiver 620 ;
receiving, within a first portion of the wake up time period, a message within a first resource pool that comprises an identifier of a first UE and at least one of location data of the first UE, sensor data of the first UE, or trajectory data of the first UE based at least in part on the wake up configuration (disclosed throughout; see beacon 632 of Figure 6 and paragraphs 0134-0138, for example, which disclose that the beacon (message) is transmitted in a first portion of the wake up time period; the beacon clearly includes at least location and/or trajectory information as indicated in paragraph 0138; further, the beacon clearly includes an identifier of the UE as indicated in paragraph 0138, which indicates that some or all of the content of a safety radio frame is included; one example of the contents of a safety radio frame is included in Table 3 on page 6, which indicates a “Station ID/Temporary ID”; see also the station ID in the CAM in Figure 2); and
transmitting a paging signal within a paging occasion of the wake up time period based at least in part on at least one of the location data, the sensor data, or the trajectory data (see paragraphs 0148-0149 and beacon 650 of Figure 6, for example; the beacon 650 is interpreted as a paging signal; as indicated in paragraphs 0136-0137, for example, the beacons 632 are used by the transceiver to modify the alerting behavior including the beacons it transmits such as beacon 650 to trigger the UE 610 to transition to safety-critical mode).

Regarding claim 2:
Lepp discloses the limitations of receiving the paging signal during the paging occasion; and monitoring, during a second portion of the wake up time period that occurs relative to the first portion (see paragraphs 0148-0149 and beacon 650 of Figure 6, for example; the UE 610 receives the beacon 650 after transmitting the beacon 632; the time during which the beacon 650 is transmitted is the paging occasion), a second resource pool within the wake up time period for a collision warning message from the vehicle UE based at least in part on receiving the paging signal (see paragraph 0149 and data message 660 of Figure 6, for example; the UE 610 monitors for the message 660 during a second portion of wake up time relative to the first portion (when the beacon 632 is transmitted); as indicated throughout, this data includes collision warning messages to enable collision avoidance (see paragraphs 0020, 0059, 0063, and 0098, for example)).

Regarding claim 3:
Lepp discloses the limitations wherein monitoring the second resource pool comprises: receiving the collision warning message that comprises the identifier of the UE (see paragraph 0149 and data message 660 of Figure 6, for example; as indicated throughout, this data includes collision warning messages to enable collision avoidance (see paragraphs 0020, 0059, 0063, and 0098, for example)); and presenting an alert based at least in part on receiving the collision warning message (disclosed throughout; see paragraph 0066, for example, which indicates that the message may trigger an audio, visual, or sensory alert to the user).

Regarding claim 5:
Lepp discloses the limitation of entering a low power state beginning after an end of the wake up time period that extends until a subsequent wake up time period (as indicated above, paragraph 0141 discloses that the radio wakes up for transmission/reception actions; as further 

Regarding claim 6:
Lepp discloses the limitation of entering a low power state beginning at a second portion of the wake up time period that extends until a subsequent wake up time period based at least in part on determining that the paging signal was not received during the paging occasion within the wake up time period (paragraph 0141 discloses that the radio wakes up for transmission/reception actions; as further indicated in paragraphs 0075 and 0092, the radio enters a sleep or low power state within a cycle between the wakeup periods).

Regarding claim 8:
Lepp discloses the limitation that transmitting the message comprises: transmitting the message comprising the identifier that is a pseudo identifier of the UE (see table 3 on page 6, which indicates that the identifier can be a “temporary ID”, which is interpreted as a pseudo identifier).

Regarding claim 9:
Lepp discloses the limitation that transmitting the message comprises: transmitting the message comprising location data of the UE, sensor data of the UE, trajectory data of the UE, or any combination thereof (the beacon clearly includes at least location and/or trajectory information as indicated in paragraph 0138).

12 and 25:
Lepp discloses the limitation that the first portion of the wake up time period occurs before or after a second portion of the wake up time period (as indicated above, the first portion (when the beacon is transmitted) occurs before the second portion (which is monitored)).

Regarding claim 15:
Lepp discloses the limitation of generating a prediction that the vehicle UE is on a collision course with the first UE based at least in part on the message, wherein the paging signal is transmitted within the paging occasion of the wake up time period based at least in part on the prediction (as indicated in paragraph 0063, the information exchanged between the vehicles and pedestrians enables the devices to determine if a vehicle and pedestrian are on a “collision trajectory”; further, based on the receipt of beacons, a transceiver (vehicle UE, for example), may alert other devices about the presence of pedestrians and the alert may be customized based on the location of the stations; clearly, one alert is based on the location and other information indicating a predicted collision trajectory).

Regarding claim 16:
Lepp discloses the limitation of transmitting a collision warning message comprising the identifier of the first UE within a second resource pool during a second portion of the wake up time period that occurs relative to the paging occasion based at least in part on the prediction (as indicated in paragraph 0063, the information exchanged between the vehicles and pedestrians enables the devices to determine if a vehicle and pedestrian are on a “collision trajectory”; further, based on the receipt of beacons, a transceiver (vehicle UE, for example), 

Regarding claim 17:
Lepp discloses the limitation of altering a speed of a vehicle that includes the vehicle UE, a trajectory of the vehicle, or both, based at least in part on the prediction (see paragraph 0020, for example, which indicates that the vehicles may take action to avoid a potential collision; this action includes braking or swerving).

Regarding claim 18:
Lepp discloses the limitation of generating an alert based at least in part on the prediction (disclosed throughout; see paragraph 0066, for example, which indicates that the message may trigger an audio, visual, or sensory alert to the user; clearly, such an alert is generated when a collision trajectory is predicted/detected).

Regarding claim 20:
Lepp discloses the limitations of receiving a plurality of messages that comprises a plurality of identifiers for a plurality of UEs (disclosed throughout; see paragraph 0063, for example, which indicates that the vehicle is aware of at least a pedestrian and cyclists; multiple messages are exchanged with multiple surrounding devices, as described throughout); and
generating a prediction that the vehicle UE is on a collision course with at least one UE of the plurality of UEs based at least in part on the plurality of messages, wherein the paging signal is transmitted within the paging occasion of the wake up time period based at least in part on the prediction (as indicated in paragraph 0063, the information exchanged between the vehicles and pedestrians enables the devices to determine if a vehicle and pedestrian are on a “collision trajectory”; further, based on the receipt of beacons, a transceiver (vehicle UE, for example), may alert other devices about the presence of pedestrians and the alert may be customized based on the location of the stations; clearly, one alert is based on the location and other information indicating a predicted collision trajectory). 

Regarding claim 23:
Lepp discloses the limitation of receiving the message comprising the identifier that is a pseudo identifier of the first UE. (see table 3 on page 6, which indicates that the identifier can be a “temporary ID”, which is interpreted as a pseudo identifier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 10, 11, 14, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0262865 to Lepp et al in view of U.S. Patent Application Publication 2020/0053647 to Chae et al.

Regarding claim 26:
Lepp discloses a method for wireless communications by a user equipment (UE), comprising:
transmitting, via the sidelink RAT, a message that comprises an identifier of the UE during a first portion of a wake up time period positioned relative to the paging occasion of the first RAT (disclosed throughout; see beacon 632 of Figure 6 and paragraphs 0134-0138, for example, which disclose that the beacon (message) is transmitted in a first portion of the wake up time period; further, the beacon clearly includes an identifier of the UE as indicated in paragraph 0138, which indicates that some or all of the content of a safety radio frame is included; one example of the contents of a safety radio frame is included in Table 3 on page 6, which indicates a “Station ID/Temporary ID”; see also the station ID in the CAM in Figure 2); and
monitoring, during a second portion of the wake up time period that occurs relative to the first portion, for a collision warning message from a vehicle UE that comprises the identifier of the UE (see paragraph 0149 and data message 660 of Figure 6, for example; the UE 
Lepp does not explicitly disclose the limitation of identifying a paging occasion for a first radio access technology (RAT) that is different than a paging occasion of a sidelink RAT.  However, Chae discloses a similar vehicle-to-pedestrian system that uses a different wake up period (and paging occasion) for sidelink as for a first RAT.  See Figure 12 and paragraph 0109, which indicates that “the wake-up signal ON duration may be independent from the existing DRX ON duration”.  That is, the existing DRX cycle (a first RAT) is identified and is independent from the wake-up cycle for vehicle-to-vehicle (sidelink) radio access technology.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to determine a paging occasion for a first RAT that is different than a paging occasion for a sidelink RAT as suggested by Chae.  The rationale for doing so would have been to enable the wakeup and paging cycles for the sidelink devices to be set according to the requirements for sidelink communications without interfering with the requirements for infrastructure communications via a first RAT.

Regarding claim 29:
Lepp discloses a method for wireless communications by a vehicle user equipment (UE) (as noted in paragraph 0132, transceiver 620 may be mounted within a vehicle), comprising:
receiving a message that comprises an identifier of the first UE during a first portion of the wake up time period that occurs relative to the paging occasion of the first RAT (disclosed throughout; see beacon 632 of Figure 6 and paragraphs 0134-0138, for example, which disclose that the beacon (message) is transmitted in a first portion of the wake up time period; further, the beacon clearly includes an identifier of the UE as indicated in paragraph 0138, which indicates that some or all of the content of a safety radio frame is included; one example of the contents of a safety radio frame is included in Table 3 on page 6, which indicates a “Station ID/Temporary ID”; see also the station ID in the CAM in Figure 2); and
transmitting a collision warning message during a second portion of the wake up time period that occurs relative to the first portion based at least in part on the message (see paragraph 0149 and data message 660 of Figure 6, for example; the UE 610 monitors for the message 660 during a second portion of wake up time relative to the first portion (when the beacon 632 is transmitted); as indicated throughout, this data includes collision warning messages to enable collision avoidance (see paragraphs 0020, 0059, 0063, and 0098, for example)).
Lepp does not explicitly disclose the limitation of receiving, from a first UE, paging cycle information that indicates a paging cycle of a wake up time period for a sidelink radio access technology (RAT) relative to a paging occasion configured for the first UE by a first RAT.  However, Chae discloses a similar vehicle-to-pedestrian system that uses a different wake up period (and paging occasion) for sidelink as for a first RAT.  See Figure 12 and paragraph 0109, which indicates that “the wake-up signal ON duration may be independent from the existing DRX ON duration”.  That is, the existing DRX cycle (a first RAT) is identified and is independent from the wake-up cycle for vehicle-to-vehicle (sidelink) radio access technology.  

Regarding claim 10:
Lepp discloses the limitations of parent claim 1 as indicated above.  Further, Lepp discloses that the see the transmissions Figures 4 and 6 are between a portable ITS station (410/610) and a transceiver (420/620).  These devices may be a terminal/UE (portable ITS station) and a vehicle or another terminal as indicated in paragraphs 0098 and 0132, for example.  Thus, the communications is a V2P or P2P transmission (see paragraphs 0019 and 0091).  However, Lepp does not explicitly describe the transmissions as sidelink transmissions and thus does not explicitly disclose the limitation that transmitting the message comprises: transmitting the message via a sidelink channel using a sidelink interface of the UE.  However, this is known in the art.  Consider paragraphs 0100 and 0111 of Chae, for example, which discloses that the P-UE and/or V-UEs communicate via a sidelink channel.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to use a standard sidelink interface as the basis for communicating between the terminals and vehicles.  The rationale for doing so would have been to increase the interoperability of the devices in Lepp by enabling them to work with other standards-compliant devices.

Regarding claim 11:
Lepp discloses the limitations of parent claim 1 as indicated above.  Lepp does not explicitly disclose the limitations of claim 11 that identifying the wake up time period comprises: receiving a wake up configuration that indicates the wake up time period and the wake up cycle.  However, Chae discloses a similar vehicle-to-pedestrian system that uses a wake up time period.  As indicated in paragraph 0109, the wake up period configuration information is “provided by a network to a UE, but it may be directly exchanged between UEs”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp such that the wake up time period is received by the UE.  The rationale for doing so would have been to enable the wake up period to be dynamically configured by another device and transmitted to the UE to allow for system flexibility.

Regarding claim 14:
Lepp discloses the limitations of parent claim 13 as indicated above.  Lepp does not explicitly disclose the limitation of claim 14 of transmitting or receiving the wake up configuration that indicates a timing reference of the wake up time period, a periodicity of the wake up time period, or both.  However, Chae discloses a similar vehicle-to-pedestrian system that uses a wake up time period.  As indicated in paragraph 0109, the wake up period configuration information (including a periodicity of the wake up time period) is “provided by a network to a UE, but it may be directly exchanged between UEs”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp such that the wake up time period is transmitted by the vehicle UE.  The rationale for doing 

Regarding claim 24:
Lepp discloses the limitations of parent claim 13 as indicated above.  Further, Lepp discloses that the see the transmissions Figures 4 and 6 are between a portable ITS station (410/610) and a transceiver (420/620).  These devices may be a terminal/UE (portable ITS station) and a vehicle or another terminal as indicated in paragraphs 0098 and 0132, for example.  Thus, the communications is a V2P or P2P transmission (see paragraphs 0019 and 0091).  However, Lepp does not explicitly describe the transmissions as sidelink transmissions and thus does not explicitly disclose the limitation that receiving the message via a sidelink channel using a sidelink interface of the UE...  However, this is known in the art.  Consider paragraphs 0100 and 0111 of Chae, for example, which discloses that the P-UE and/or V-UEs communicate via a sidelink channel.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to use a standard sidelink interface as the basis for communicating between the terminals and vehicles.  The rationale for doing so would have been to increase the interoperability of the devices in Lepp by enabling them to work with other standards-compliant devices.

Regarding claim 27:
Lepp, modified, discloses the limitations of parent claim 26 as indicated above.  Lepp does not explicitly disclose the limitation of claim 27 of transmitting paging cycle information that indicates a paging cycle of the wake up time period.  However, Chae discloses a similar 

Regarding claims 28 and 30: 
Lepp, modified, discloses the limitations that transmitting/receiving the message comprises: transmitting/receiving the message comprising a location data of the UE, trajectory data of the UE, sensor data of the UE, or any combination thereof (the beacon clearly includes at least location and/or trajectory information as indicated in paragraph 0138).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0262865 to Lepp et al in view of U.S. Patent Application Publication 2018/0132182 to Hanley et al.

Regarding claim 4:
Lepp discloses the limitations of parent claim 1 as indicated above.  Lepp does not explicitly disclose the limitations of claim 4 of receiving the collision warning message that comprises an identifier of second UE that is different than the UE; and discarding the collision warning message.  However, it is well known in the art to compare the identifier of a message to the receiving device identifier and discarding messages for which the identifier does not match.  Consider Hanley, for example, which discloses in paragraph 0021 that “[i]f the LE device determines that its address does not match the frame destination address, the LE device discards the received unicast message frame”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lepp to compare the address/identifier of a received collision warning message to the address/identifier of the terminal and discard messages that do not match the address/identifier of the terminal.  The rationale for doing so would have been to ensure the terminal is only processing messages addressed to it.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0262865 to Lepp et al in view of U.S. Patent Application Publication 2020/0053704 to Kim et al.

Regarding claim 7:
Lepp discloses the limitations of parent claim 1 as indicated above.  Lepp does not explicitly disclose the limitations of claim 7 of performing a clear channel assessment procedure to determine a resource block for transmission within the first resource pool; and transmitting the message within the resource block based at least in part on a result of the clear channel assessment procedure.  However, this is known in the art.  Consider Kim, for example, which discloses a clear channel assessment (CCA) procedure for sidelink in Figure 4 and paragraph 0078.  The CCA is performed to identify one or more resource blocks (in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0068531 to Sundberg et al discloses a method for managing resources between vehicle terminals.
U.S. Patent 10,568,029 to Uchiyama discloses a method for device tot device communication between vehicles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 9, 2021